Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162932(89)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  BRIAN WEBB,                                                                                                         Justices
           Plaintiff-Appellant,
  and

  VHS OF MICHIGAN, INC., doing business as
  DETROIT MEDICAL CENTER,
            Intervening Plaintiff-Appellee,
                                                                    SC: 162932
  v                                                                 COA: 351048
                                                                    Wayne CC: 18-012887-NF
  PROGRESSIVE MARATHON INSURANCE
  COMPANY, and MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY, also known as
  MICHIGAN ASSIGNED CLAIMS PLAN,
           Defendants-Appellees,
  and

  UNNAMED SERVICING INSURER,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on June 30, 2021, is accepted as
  timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 2, 2021

                                                                               Clerk